DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/15/2021 has been entered.
Response to Amendment
The amendments filed on 7/15/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 3, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2004/0182433) in view of Bateman (US Pub No. 2014/0154834)	
	Regarding Claim 1 and 9, Terakawa et al. teaches a solar cell [Fig. 1, 0036-0037], comprising:
	a semiconductor substrate [1, Fig. 1, 0037] of a first conductivity type [0037] which includes a first principal surface [between 1 and 12a, Fig.1] and a second principal surface [between 1 and 2a, Fig. 1] on a back side of the first principal surface [Fig. 1];
	a first semiconductor layer of the first conductivity type [12b, Fig. 1, 0046] disposed above the first principal surface; and
	 second semiconductor layer of a second conductivity type [2b, Fig. 1, 0044] disposed below the second principal surface, the second conductivity type being different from the first conductivity type [0044, 0046]
	Terakawa et al. is silent on wherein the semiconductor substrate includes:
	a first impurity region of the first conductivity type; 
	a second impurity region of the first conductivity type, which is an entire region  between the first impurity region and the first principal surface, and is a region including the first principal surface; and
	a third impurity region of the first conductivity type, which is an entire region  between the first impurity region and the second principal surface, and is a region including the second principal surface,
	a peak concentration of an impurity of the first conductivity type in the second impurity region is higher than a peak concentration of an impurity of the first conductivity type in the third impurity region, and the peak concentration of the impurity of the first conductivity type in the third impurity 
	Bateman et al. teaches a method of doping a substrate which is doped with a higher concentration towards the surface of the substrate [Fig. 2, 0014], used to provide improved solar cell efficiencies [0024-0026]
The rectangle on the left side is the second region, the first region is the circle, and the third region is the rectangle on the right side. Examiner is reading the rectangle portions as both at the end of the substrate. Examiner is reading line 200 as the impurity profile
[AltContent: rect][AltContent: rect][AltContent: oval]
    PNG
    media_image1.png
    280
    406
    media_image1.png
    Greyscale



	Since substrate 1 of Terakawa et al. is a n-type silicon substrate [0037], it would have been obvious to one of ordinary skill in the art before the filing of the invention to dope the substrate of Terakawa et al. with the doping profile of Bateman et al. in order to provide improved solar cell efficiencies [0024-0026].
	Furthermore, modified Terakawa et al. teaches wherein the semiconductor substrate is a monocrystalline silicon substrate [0037], and the first semiconductor layer and the second semiconductor layer are amorphous silicon layers [0038-0039].
Regarding Claim 3, within the combination above, modified Terakawa et al. teaches wherein the first conductivity type is an n type, and the second conductivity type is a p type [0038-0039, 0046]
	Regarding Claim 10, within the combination above, modified Terakawa et al. teaches  wherein the second impurity region has a thickness of 10 nm to 100 nm from the first principal surface, and the third impurity region has a thickness of 10 nm to 100 nm from the second principal surface [See rejection of claim 1]
Regarding Claim 11, within the combination above, modified Terakawa et al. teaches  wherein a dose amount of the impurity in the second impurity region is greater than a dose amount of the impurity in the third impurity region [See rejection above]
Claim 5-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Bateman (US Pub No. 2014/0154834)
	Regarding Claim 5, Arimoto et al. teaches a solar cell [Fig. 2, 0039], comprising:
	a semiconductor substrate [21, Fig. 2, 0039] of a first conductivity type [n-type, 0039] which includes a light receiving surface [see side of 21 directly contacting 22]  and a back surface [See side of 21 towards 25 and 26];
	a first semiconductor layer of the first conductivity type [28, Fig. 2, 0039] disposed in a first region below the back surface; and
	a second semiconductor layer [30, Fig. 2, 0039] of a second conductivity type disposed in a second region different from the first region below the back surface [Fig. 2], the second conductivity type being different from the first conductivity type [Fig. 2], 
	Arimoto et al. is silent on wherein the semiconductor substrate includes:
	a first impurity region of the first conductivity type; 

	a third impurity region of the first conductivity type, which is an entire region  within the semiconductor substrate between the first impurity region and the second semiconductor layer and is separate region from the second semiconductor layer,
	a peak concentration of an impurity of the first conductivity type in the second impurity region is higher than a peak concentration of an impurity of the first conductivity type in the third impurity region, and the peak concentration of the impurity of the first conductivity type in the third impurity region is higher than a peak concentration of an impurity of the first conductivity type in the first impurity region
	Bateman et al. teaches a method of doping a substrate which is doped with a higher concentration towards the surface of the substrate [Fig. 2, 0014], used to provide improved solar cell efficiencies [0024-0026]
The first rectangle on the left side is the second region, the first region is the circle, and the third region is the second rectangle from the left side. Examiner is reading line 200 as the impurity profile
[AltContent: rect][AltContent: rect][AltContent: oval]
    PNG
    media_image1.png
    280
    406
    media_image1.png
    Greyscale



	Since substrate 1 of Arimoto et al. is a n-type silicon substrate [0039], it would have been obvious to one of ordinary skill in the art before the filing of the invention to dope the substrate of Arimoto et al. with the doping profile of Bateman et al. in order to provide improved solar cell efficiencies [0024-0026].
	Within the combination above, modified Arimoto et al. teaches the following compound.
As a result of the combination, examiner used solid line to show the second region, the solid arrow for the third region, and dashed line for the first region.
[AltContent: connector][AltContent: connector][AltContent: arrow] 
    PNG
    media_image2.png
    308
    471
    media_image2.png
    Greyscale




	Regarding Claim 6, within the combination above, modified Arimoto et al. teaches wherein the semiconductor substrate is a monocrystalline silicon substrate [0039], and the first semiconductor layer and the second semiconductor layer are amorphous silicon layers [0039]
	Regarding Claim 7, within the combination above, modified Arimoto et al. teaches wherein the first conductivity type is an n type, and the second conductivity type is a p type [Fig. 2].
	Regarding Claim 12, within the combination above, modified Arimoto et al. teaches wherein a dose amount, of the impurity in the second impurity region is greater than a dose amount of the impurity in the third impurity region [See rejection of claim 5]

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2004/0182433) in view of Bateman (US Pub No. 2014/0154834) as applied above in addressing claim 1, in further view Yoshikawa (US Pub No. 2019/0259885)
Regarding Claim 4, within the combination above, modified Terakawa et al. teaches a solar cell module [Abstract], but is silent on comprising: a solar cell string in which a plurality of solar cells are electrically connected in series via a plurality of line members, wherein each of the plurality of solar cells is the solar cell according to claim 1.
	Yoshikawa et al. teaches a string of solar cells [Fig. 2A-2B, 0019-0020] used to provide higher voltages and power [0002-0004] by a plurality of wiring members 201 [0059].
	Since modified Terakawa et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to connect the solar cells of Terakawa et al. with additional solar cells and wiring of the string of solar cells of Yoshikawa et al. in order to provide improved voltage and power [0002-0005]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Bateman (US Pub No. 2014/0154834) as applied above in addressing claim 5, in further view Yoshikawa (US Pub No. 2019/0259885)
	Regarding Claim 8, within the combination above, modified Arimoto et al. teaches a solar cell module [Abstract], but is silent on comprising: a solar cell string in which a plurality of solar cells are electrically connected in series via a plurality of line members, wherein each of the plurality of solar cells is the solar cell according to claim 1.
	Yoshikawa et al. teaches a string of solar cells [Fig. 2A-2B, 0019-0020] used to provide higher voltages and power [0002-0004] by a plurality of wiring members 201 [0059].
	Since modified Arimoto et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to connect the solar cells of Arimoto et al. with additional solar cells and wiring of the string of solar cells of Yoshikawa et al. in order to provide improved voltage and power [0002-0005].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.